DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-30 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27-30 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Chih-Hsiang application no. 2019/0281650 hereinafter known as Wu in view of Toeda et al, application no. 2021/0258218, hereinafter known as Toeda. 

As to claim 27, Wu discloses a central unit of a distributed base station which is according to a second radio access technology (RAT) and which provides Dual Connectivity to a User Equipment (UE), together with a base station according to a first RAT (Wu, [0034], first and second RAT communicating with UE, first RAT being LTE or NR and second RAT being NR) the central unit comprising: a memory storing instructions; and at least one processor configured to process the instructions to (Wu, Figure 1, 2, [0020], devices in the network, UE, base stations4 central unit CU or distributed unit DU with memory and processor as known in the art; figure 8 and 9, gNB-CU, target central unit of the art): transmit, to a target distributed unit of the distributed base station, a context setup request message for a context of the UE (Wu, Figure 8, step 802, [0114]; and figure 9, step 902, [0115], target CU sends to target DU set up request message), receive, from the target distributed unit of the distributed base station, a context setup response message including information indicating whether full configuration of the context is used (Wu, Figure 8, step 804, [0114] and figure 9, step 904, [0115], target CU receiving from target DU set up response message; [0081]-[0084], context response message with indication of delta or full configuration), and transmit, to the base station, a message indicating which of the full configuration or a delta configuration of the context is applied to (Wu, Figure 8, step 806, [0114] and figure 9, step 906, [0115], target CU sends to base station context configuration). Wu does not expressly disclose message from CU to the base station are RRC IE messages however Toeda dicloses and transmit, to the base station, a message including a Radio Resource Control (RRC) configuration indication information element (Toeda, [0036], notification messages generated by DU and CU for communicating full and delta configuration in set up messages; [0095], notification messages may include RRC). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu to include the limitations of and transmit, to the base station, a message including a Radio Resource Control (RRC) configuration indication information element as taught by Toeda  RRC message are well known messages in the art to share control and configuration information between devices in the network. 

As to claim 28, the claim is rejected as applied to claim 27 above by Wu in view of Toeda. 

As to claim 29, The method according to claim 28, wherein the message includes a modification required message or a modification request acknowledge message (Wu, [0044]-[0045], message for setup as modification request message)

As to claim 30, Wu disclose wherein the first RAT is Long Term Evolution (LTE) or 4th generation (4G) or New Radio (NR) or 5th generation (5G), and the second RAT is the NR or the 5G (Wu, [0034], first and second RAT communicating with User equipment, first being LTE or NR and second being NR). 

Response to Arguments

 Applicant’s arguments with respect to claims 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467